

115 S2883 IS: Blast Exposure and Brain Injury Prevention Act
U.S. Senate
2018-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2883IN THE SENATE OF THE UNITED STATESMay 17, 2018Ms. Warren (for herself and Mrs. Ernst) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo require the Secretary of Defense to submit a plan to improve research and development on
			 therapies for traumatic brain injury and post-traumatic stress disorder,
			 to document information on blast exposures in service records of military
			 personnel, and for other purposes.
	
 1.Short titleThis Act may be cited as the Blast Exposure and Brain Injury Prevention Act. 2.Measures to mitigate traumatic brain injury and post-traumatic stress disorder (a)Plan on improvements to research and development on therapies for traumatic brain injury and post-Traumatic stress disorderNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report setting forth the following:
 (1)A plan for the Director of the Defense Health Agency, in collaboration with the Secretary of Veterans Affairs, the National Institutes of Health, and appropriate institutions of higher education and private entities, to accelerate cooperative research and development on therapies for traumatic brain injury and post-traumatic stress disorder, including the following:
 (A)Actions to be taken by the Director to maximize the coordination and use of scientific research and development efforts on such therapies that is carried out by other elements of the Department of Defense, the National Institutes of Health, the Department of Veterans Affairs, and such institutions and entities.
 (B)Other actions and processes to be taken or developed by the Director to accelerate research and development on and delivery of such therapies.
 (2)If legislative or administrative action is required to carry out the plan, such recommendations for such legislative or administrative action as the Secretary of Defense considers appropriate.
				(b)Documentation of information on blast exposures in service records of military personnel
 (1)In generalIn accordance with such guidance as the Secretary of Defense shall issue for purposes of this subsection, each Secretary of a military department shall include in the military service records of members of the Armed Forces under the jurisdiction of such Secretary appropriate documentation of information on any blasts to which such members are exposed during service in the Armed Forces (whether in combat or training), including the following:
 (A)The date of exposure. (B)The duration of exposure, and the blast pressures experienced during exposure.
 (C)Whether exposure occurred during combat or training. (D)Whether a weapon was the source of the blast, and, if so, the type of weapon.
 (E)Such other information on the exposure as the Secretary of Defense shall specify in the guidance. (2)ReportsNot later than one year after the date of the enactment of this Act, and annually thereafter, the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on information included in military service records under paragraph (1) during the one-year period ending on the date of such report. Each report shall include summary descriptions of the information specified in each subparagraph of paragraph (1) that was included in such records during the year covered by such report.
				(c)Review of guidance on blast exposure during training
 (1)Initial reviewNot later than 180 days after the date of the enactment of this Act, the Assistant Secretary of Defense for Health Affairs, in coordination with each Assistant Secretary for Manpower and Reserve Affairs of a military department, shall review the firing limits for heavy weapons during training exercises.
 (2)ElementsThe review required by paragraph (1) shall take into account current data and evidence on the cognitive effects of blast exposure and shall include consideration of the following:
 (A)The impact of exposure over multiple successive days of training. (B)The impact of multiple types of heavy weapons being fired in close succession.
 (C)The feasibility of cumulative annual or lifetime exposure limits. (D)The minimum safe distance for observers and instructors.
 (3)Updated training guidanceNot later than 180 days after the date of the completion of the review under paragraph (1), each Secretary of a military department shall update any relevant training guidance to account for the conclusions of the review.
				(4)Updated review
 (A)In generalNot less frequently than once every two years after the initial review conducted under paragraph (1), the Assistant Secretary of Defense for Health Affairs, in coordination with each Assistant Secretary for Manpower and Reserve Affairs of a military department, shall conduct an updated review under such paragraph, including consideration of the matters set forth under paragraph (2), and update training guidance under paragraph (3).
 (B)Consideration of new research and evidenceEach updated review conducted under subparagraph (A) shall take into account new research and evidence that has emerged since the previous review.
 (5)Briefing requiredThe Assistant Secretary of Defense for Health Affairs, in coordination with each Assistant Secretary for Manpower and Reserve Affairs of a military department, shall brief the Committees on Armed Services of the Senate and the House of Representatives on a summary of the results of the initial review under paragraph (1), each updated review conducted under paragraph (4), and any updates to training guidance and procedures resulting from any such review or updated review.
				(d)Research on improved personal protective equipment
 (1)In generalThe Under Secretary of Defense for Research and Engineering shall establish a research and development program to improve the efficacy of personal protective equipment to reduce blast pressure or protect against brain injury from exposure to blast pressure waves.
 (2)Report requiredNot later than one year after the date of the enactment of this Act, the Under Secretary of Defense for Research and Engineering shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the efficacy of existing personal protective equipment to protect against blast pressure, and recommendations for follow-on research into technology advancements that could further improve protection from blast pressure.
 (3)ElementsThe report required by paragraph (2) shall include the following: (A)An assessment of existing helmet designs, including commercially available helmets, to determine their efficacy against blasts of various sizes and locations.
 (B)A determination of whether certain configurations and materials better protect against specific types of exposure, including from explosions and heavy weaponry.
 (C)A review of existing personal protective equipment requirements, including helmets, to determine the adequacy of requirements to protect against blast overpressure.
 (D)An assessment of the feasibility of modifications to existing personal protective equipment, including improved helmet design.
 (E)An assessment of the trade-offs between improved blast pressure protection and other factors, including weight, field of vision, cost, and other factors as appropriate.
 (F)Recommendations for modified or additional requirements for personal protective equipment, including helmets, to protect against blast overpressure.
 (G)Recommendations for additional research into personal protective equipment advancements that show promise, including new materials, technologies, and passive and active off-board measures.